

Exhibit 10.1
EMPLOYMENT AGREEMENT


This Agreement is made and entered into as of the 26th day of October, 2005, by
and between SOUTHERN CONNECTICUT BANCORP, INC. AND THE BANK OF SOUTHERN
CONNECTICUT having a principal place of business in New Haven, Connecticut
(hereinafter referred to as the “Employers”) and John Howard Howland, residing
in Wayland, Massachusetts (hereinafter referred to as the “Employee”).
W I T N E S S E T H
WHEREAS, the Employee is experienced in the operation and management of a bank;
and
WHEREAS, the Employers desire to secure the services of the Employee on the
terms herein set forth; and
WHEREAS, the Employee is willing to enter into this Agreement on said terms;
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, do hereby mutually
covenant and agree as follows:
 

1.  
Employment. The Employers agree to employ the Employee as Executive Vice
President and Chief Administrative Officer of Southern Connecticut Bancorp, Inc.
and The Bank of Southern Connecticut for the Term of Employment as defined in
Section 2, and the Employee accepts said employment and agrees to serve in such
capacity upon the terms and conditions hereinafter set forth.

 
 
-1-

--------------------------------------------------------------------------------


 
 

2.  
Terms of Employment. The Term of Employment shall commence on the date first
written above and ending on December 31, 2006. Notwithstanding the foregoing,
the term of Employment shall end if sooner terminated as provided in Section 5.

3.  
Duties of Employment. The Employee agrees that, so long as he shall be employed
by the Employers, the Employee shall perform all duties assigned or delegated to
him under the by laws of the Employers or from time to time by the Board of
Directors of the Employers consistent with his position as Executive Vice
President and Chief Administrative Officer of Southern Connecticut Bancorp, Inc.
and the Bank of Southern Connecticut or as designated below, and shall be
responsible for and perform all acts and services customarily associated with
such position including the overall management of the Employers, devoting his
full time, best efforts and attention to the advancement of the interests and
business of the Employers. The Employee shall not be engaged in or concerned
with any other duties or pursuits which are competitive or inconsistent with the
interests and business of the Employers.

4.  
Compensation. During the Term of Employment, the Employers shall pay the
Employee as compensation for the services to be rendered by him hereunder the
following:

a.  
The Employers shall pay to the Employee a base salary at an annual rate of not
less than ONE HUNDRED FORTY THOUSAND DOLLARS ($140,000.00) payable bi-weekly
through December 31, 2006. Such compensation shall be payable in accordance with
normal payroll practices of the Employers.

 
 
-2-

--------------------------------------------------------------------------------


 
 

b.  
In addition to the base salary set forth in (a) above, the Employee shall be
entitled to such merit bonuses reflecting job performance achievements, and/or
such other form(s) of merit compensation, as the Board of Directors of the
Employers may in their discretion determine at the end of each calendar year(s)
during such Term of Employment. The Board of Directors may establish one or more
individual or corporate goals for each such year, the achievement or which may
be made a condition of the payment of such additional compensation to the
Employee. Such goals shall be communicated to the Employee and shall be stated
to be a condition to payment of such additional compensation.

c.  
At the end of each month during the term of this Agreement, the Employers shall
reimburse the Employee for reasonable travel and entertainment expenses, bank
related education, other ordinary business expenses and convention expenses
incurred by Employee in the course of performing his duties for the Employers
hereunder.

d.  
The Employers shall provide group life insurance, comprehensive health insurance
and Major Medical coverage for the Employee comparable to such coverage provided
for officers of the Employers generally. The Employee shall be eligible to
participate in any profit sharing plan or Section 401(k) plan of the Employers
in accordance with the terms thereof.

5. Termination of Employment.
a. The Employers shall have the right to terminate this Agreement upon the
occurrence of any one of the following events.
 
 
-3-

--------------------------------------------------------------------------------


 
 

i.  
The Employee’s conviction of a felony or any other crime involving the
Employee’s morals or honesty.

ii.  
Dereliction in the performance of the Employee’s duties hereunder.

iii.  
Failure of the Employee to adhere to the policies set forth by the Board of
Directors of the Employers.

iv.  
Failure of the Employee to qualify for a bond.

v.  
Death, or total disability which prevents the Employee from performing his
duties.

b. In the event the Employee’s position as Executive Vice President and Chief
Administrative Operating Officer shall end or the Employee’s responsibilities
shall be significantly reduced as a result of a “Business Combination”, the
Employers shall pay the Employee a lump sum payment of an amount equal to three
times his current base annual compensation. Such payment shall be in addition to
any compensation otherwise due the Employee under the following subparagraph (c)
or any other provision of this Agreement. A “Business Combination” for the
purposes of this Agreement shall be defined as the sale by the Employers of all
or substantially all of its assets, the acquisition of fifty-one (51%) of the
Employers’ outstanding voting stock, or the merger of the Employers with another
corporation as a result of which the Employers are not the surviving entities.
c. In the event of a termination of employment of the Employee by the Employers
(including termination under subparagraph 5(b) above) other than a termination
stated in subparagraph 5(a), the Employee shall be entitled to his compensation
benefits under subparagraph 4 (a) of this Agreement for the balance of the
unexpired term of
 
 
-4-

--------------------------------------------------------------------------------


 
employment as such term exists immediately before such termination to be paid
ratably over the balance of said term.
In the event of a termination under this Section 5, the Employee shall not be
entitled to any compensation and benefits under this Agreement after such
termination other than any benefits which have accrued and are unpaid upon the
date of termination.

6.  
Vacation. During the Term of Employment, the Employee shall be entitled each
year to a vacation of at least three (3) weeks, and during such time his
compensation shall be paid in full. The period of vacation selected each year
shall be with approval of the Employers and the Chief Executive Officer and
Chief Operating Officer. Vacation time which is not taken by the Employee in any
year may not be accumulated or carried over from year to year. The Employee
shall be entitled to be paid for any accrued vacation time after termination of
the Employee’s employment hereunder. Normal bank holidays, seminars or
convention attendance, teaching at banking schools or speaking engagements shall
not be considered as part of the Employee’s vacation period.

7.  
Incentive Stock Options. Upon commencement of employment the Employers shall
provide the Employee incentive stock options (‘ISO’s”) within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended, to purchase 20,000
shares of common stock in Southern Connecticut Bancorp, Inc. under the stock
option plan adopted for employees of the Employers.

8.  
Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person to the Employee or to the Secretary of
the Employers, or if mailed, postage prepaid, registered or certified mail,
addressed, in the case of the Employee, to his last known address as carried on
the personnel records of the Employers, and, in the case of the Employers, to
the corporate headquarters, attention of the Secretary, or to such other address
as the party to be notified may specify by notice to the other party.

 
 
-5-

--------------------------------------------------------------------------------


 
 

9.  
Successors and Assigns. The rights and obligations of the Employers under this
Agreement shall inure to the benefit of and shall be binding (except as to the
positions and duties of the Employee) upon the successors and assigns of the
Employers, including, without limitation, any corporation, individual or any
person or entity which may acquire all or substantially all of the assets and
business of the Employers, or of any division of the Employers for which the
Employee has primarily management responsibility, or with or into which the
Employers may be consolidated or merged or any surviving corporation in any
merger involving the Employers.

10.  
Arbitration. Any dispute which may arise between the parties hereto shall be
submitted to binding arbitration in accordance with the Rules of the American
Arbitration Association providing that such dispute shall first be submitted to
the Employers’ Board of Directors in an effort to resolve such dispute without
resort to arbitration. In any dispute which is submitted to arbitration, the
arbitration costs and attorney’s fees of the prevailing party shall be paid by
the other party.

11.  
Severability. If any of the terms or conditions of this Agreement shall be
declared void or unenforceable by any court or administrative body of competent
jurisdiction, such term or condition shall be deemed severable from the
remainder of this Agreement, and the other terms and conditions of this
Agreement shall continue to be valid and enforceable.

 
 
-6-

--------------------------------------------------------------------------------


 
 

12.  
Construction. This Agreement shall be construed under the laws of the State of
Connecticut. Words of the masculine gender mean and include correlative words of
the feminine gender. Section headings are for convenience only and shall not be
considered a part of the terms and provisions of this Agreement.















IN WITNESS WHEREOF, Employers have caused this Agreement to be executed by a
duly authorized officer and Employee has hereunto set his hand, the day first
above written.
 
Witnesses:
EMPLOYERS:



 
SOUTHERN CONNECTICUT BANCORP, INC.
 
AND
 
THE BANK OF SOUTHERN CONNECTICUT
 


 




/s/ Michele Trocchio 
By /s/ Joseph V. Ciaburri
 
Joseph V. Ciaburri
 
Chairman and Chief Executive Officer






-7-

--------------------------------------------------------------------------------



EMPLOYEE:








/s/ Michele Trocchio
By /s/_John H. Howland
 
JOHN HOWARD HOWLAND







State of Connecticut
)
 
) ss.:
County of New Haven
)


On this the 26th day of October, 2005, before me, Rosemarie A. Romano, the
undersigned officer, personally appeared Joseph V. Ciaburri, known to me (or
satisfactorily proven) to be the person whose name subscribed to the within
instrument and acknowledged that he executed the same for the purposes therein
contained, as his free act and deed.





 
/s/ Rosemarie A. Romano
 
Notary Public





 
State of Connecticut
)
 
) ss.:
County of New Haven
)


On this the 26th day of October, 2005, before me, Rosemarie A. Romano, the
undersigned officer, personally appeared John Howard Howland known to me (or
satisfactorily proven) to be the person whose name subscribed to the within
instrument and acknowledged that he executed the same for the purposes therein
contained, as his free act and deed.





 
/s/ Rosemarie A. Romano
 
Notary Public



 
-8-



--------------------------------------------------------------------------------